internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom fi p -plr-114774-99 date date fund fund year a year b year c year d state dear this is in reply to a letter dated date seeking the secretary’s consent to revoke for year a and subsequent calendar years thereafter an election previously made by fund and fund fund or funds under sec_4982 of the internal_revenue_code_of_1986 as amended the code the funds also request that the calculation of their required distributions for the plr-114774-99 calendar_year ending december year a the capital_gain_net_income and net gain_or_loss from foreign_currency_transactions included in ordinary_income of the funds be determined on the basis of capital_gains_and_losses and foreign_currency gains and losses respectively realized and recognized during the ten-month period from january through october of year a additionally the funds request that calendar_year a be the first taxable_year of the funds in which the election under sec_4982 of the code will not apply for purposes of determining the post-october losses as applied to the funds’ computation of investment_company_taxable_income and net capital_gains under sec_852 and sec_852 of the code as well as sec_1_852-11 of the treasury regulations the determination of the funds’ earnings_and_profits under sec_852 of the code and sec_1_852-11 of the regulations and for purposes of designating capital_gain dividends under sec_852 and sec_1_852-11 of the regulations each fund is organized as a state corporation and is registered with the securities_and_exchange_commission under the investment_company act of u s c 80a-1 et seq each is treated as a separate corporation under sec_851 of the code and has elected to be treated and has qualified as a regulated_investment_company ric under subchapter_m of the code both funds use the accrual_method of accounting for tax and financial_accounting reporting purposes for the tax_year ending december year b each fund elected pursuant to sec_4982 to use its tax_year of december in lieu of the one-year period ending on october for purposes of the required_distribution amount under sec_4982 sec_4982 and sec_4982 each fund assumed that the election under sec_4982 would minimize the complexity of tax_accounting and enhance the accuracy of related distribution calculations the funds' experience has been that the election has created significant difficulties resulting primarily from the time constraints in determining the ordinary_income and capital_gain_net_income distributions required to avoid the excise_tax imposed by sec_4982 the determination of the ordinary_income and capital_gain distributions necessary for declaring the required excise_tax distribution must generally be made in late december however waiting until december to make this determination creates enormous administrative difficulties for the funds further the promulgation of treasury regulations coordinating the excise_tax and subchapter_m provisions has greatly reduced the administrative burden of having a tax_year different from the period used for determining its required_distribution under sec_4982 accordingly each fund seeks consent to revoke its election to use its taxable_year the calendar_year for purposes of sec_4982 sec_4982 and sec_4982 each fund represents that plr-114774-99 the desire to revoke its election is due to administrative and non-tax related financial burdens caused by the election it is not seeking to revoke its election for the purpose of preserving or securing a tax benefit it will neither benefit through hindsight nor prejudice the interests of the government as a result of being permitted to revoke its election it will not make a subsequent election under sec_4982 for a period of five calendar years following the year of the grant of revocation law and analysis sec_4982 of the code which was enacted as part of the tax_reform_act_of_1986 and is effective for tax years beginning after date imposes an excise_tax on every ric for each calendar_year equal to percent of the excess if any of the required_distribution for the calendar_year over the distributed_amount for the calendar_year sec_4982 defines the term required_distribution to mean with respect to any calendar_year the sum of percent of the ric's ordinary_income for such calendar_year plus percent of its capital_gain income for the 1-year period ending on october of such calendar_year sec_4982 provides that the amount determined under sec_4982 for any calendar_year shall be increased by the excess if any of the grossed up required_distribution for the preceding calendar_year over the distributed_amount for such preceding year sec_4982 defines grossed up required_distribution for any calendar_year to mean the required_distribution for such year determined by applying sec_4982 to such year but substituting percent for each percentage set forth in sec_4982 sec_4982 provides that if the tax_year of a ric ends with the month of november or december the ric may elect to have its capital_gain_net_income for its tax_year applied in lieu of the 1-year period ending on october of the calendar_year for purposes of satisfying the required_distribution defined in sec_4982 sec_4982 provides that once made such election may be revoked only with the consent of the secretary sec_4982 provides that any foreign_currency_gain_or_loss attributable to a sec_988 transaction and which is properly taken into account for the portion of the calendar plr-114774-99 year after october shall not be taken into account when determining the amount of the ordinary_income of the ric for such calendar_year but shall be taken into account in determining the ric’s ordinary_income in the following calendar_year however if a ric has made a e a election the preceding sentence shall be applied by substituting the last day of the company’s taxable_year for october for purposes of determining the amount that a ric may designate as a capital_gain dividend for a tax_year sec_852 and sec_1_852-11 of the treasury regulations provided special rules that exclude post-october losses from the computation sec_852 states that to the extent provided in the regulations the taxable_income of a ric other than a company that has made a e a election shall be computed without regard to any net foreign_currency_loss attributable to transactions arising after october of such year and any such net foreign_currency_loss shall be treated as arising on the first day of the following tax_year sec_1_852-11 provides that a ric may elect in accordance with procedures in sec_1_852-11 to compute its taxable_income for a tax_year without regard to part or all of any post-october foreign_currency_loss for that year c and g provide that earnings_and_profits of a ric for a tax_year are determined without regard to any post-october_capital_loss or post-october foreign_currency_loss for that year however sec_1_852-11 provides that the regulations under sec_1_852-11 shall not apply to any post-october_capital_loss or post-october foreign_currency_loss of a ric attributable to a tax_year for which an election is in effect under sec_4982 with respect to the ric consequently for purposes of the aforementioned rules it is necessary to determine the first tax_year for which the election under sec_4982 will not apply similarly sections based on the information submitted and the representations made we conclude that each fund's desire to revoke its election under sec_4982 is due to administrative burdens and not because of any federal tax-related financial burden caused by the election neither fund seeks to revoke its election for the purpose of preserving or securing a federal tax_benefit nor will the funds benefit through hindsight or prejudice the interests of the government as a result of being permitted to revoke the election conclusion accordingly pursuant to sec_4982 the secretary consents to the revocation of the election made by each fund under sec_4982 effective calendar_year a and subsequent years in calculating the required_distribution for calendar_year a for purposes of sec_4982 and the capital_gain_net_income will be determined on the basis of the capital_gains_and_losses taken into account during the 10-month period from january year a through october year a the net gain_or_loss from foreign_currency_transactions included in the ordinary_income of each fund may also be calculated during the 10-month period from january through october of year a plr-114774-99 in addition year a will be the first taxable_year of the funds in which the election under sec_4982 of the code will not apply for purposes of determining the post- october losses as applied to the funds’ computation of investment_company_taxable_income and net capital_gains under sec_852 and sec_852 of the code as well as sec_1_852-11 of the treasury regulations the determination of the funds’ earnings_and_profits under sec_852 of the code and sec_1_852-11 of the regulations and for purposes of designating capital_gain dividends under sec_852 and sec_1 e of the regulations as a condition to the secretary's consent to the revocation pursuant to sec_4982 each fund may not make a subsequent election under sec_4982 for a period of calendar years following the year to which the grant of revocation applies that is year c through year d except as specifically ruled upon above no opinion is expressed or implied as to the federal excise or income_tax consequences regarding the funds this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal income and excise_tax return filed by each fund for the first year to which this ruling applies sincerely assistant chief_counsel financial institutions products by william e coppersmith chief branch enclosure copy of this letter copy for sec_6110 purposes
